DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-14 and 16-21 are pending in the application with claims 9-13 withdrawn. Claims 1-8, 14, and 16-21 are examined herein.

Response to Arguments
Applicant’s amendments to the claims overcome the claim objections and 35 U.S.C. 112(b) rejections of record.

Applicant’s arguments with respect to the prior art rejections have been fully considered, but they are directed towards newly added claim limitations and are therefore addressed in the rejections below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Claims 1-8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2010/0034337 (“Verdier”) in view of “Smart Magnets for Precision Alignment” (“Polymagnet”) (citations refer to Applicant provided NPL document1).

Regarding claim 1, Verdier discloses (see Fig. 4; see also Fig. 6) a retention and alignment system for nuclear fuel rods (3) comprising:
an upper nozzle plate (9) and a lower nozzle plate (23) (Figs. 1, 3);
at least one nuclear fuel rod (3) having an upper end and a lower end extending axially along a longitudinal axis between the upper and lower nozzle plate (Fig. 1);
at least one first retention and alignment component (19) incorporated onto the lower end of the at least one nuclear fuel rod; and
at least one second retention and alignment component (33) incorporated onto the lower nozzle plate in a position confronting the at least one first retention and alignment component along the longitudinal axis ([0083]).

Verdier does not disclose the first and second retention and alignment components are precision magnets. 

Polymagnet teaches (see p. 6 (bottom right figure)) using a first and second precision magnet for alignment applications (p. 1 (“Using Magnets for Alignment”); see [0035] of the instant specification), the first precision magnet having at least one of a magnetic north or south polarity and the second precision magnet having at least one of a magnetic south or north polarity opposite the polarity of the confronting first precision magnet to effect magnetic attraction between the confronting first and second precision magnets. 

A person having ordinary skill in the art before the effective filing date (“POSA”) would have been motivated to replace the retention and alignment components of Verdier with the precision magnets as taught by Polymagnet, because Polymagnet teaches its precision magnets “provide 

Regarding claims 2 and 4, Verdier in view of Polymagnet teaches the retention and alignment system recited in claim 1. Polymagnet further teaches wherein each of the at least one first and second precision magnets has at least one paired section, each section of the pair having a polarity opposite or the same as the polarity of the other section of the pair (pp. 6 (see blue vs. red sections in the bottom right figure), 7; Polymagnet’s magnets are rotatable, therefore the magnets can be rotated such that each section of a pair has the same or the opposite polarity as the other section of the pair), wherein the polarity of each section of the pair is selectively switchable to the opposite polarity (p. 10 (“The pattern of norths and souths can even be reversed, causing the magnets to repel one another”)) to selectively switch one of the first or second precision magnets from a locked configuration wherein confronting precision magnet sections attract each other to an unlocked position wherein confronting precision magnet sections repel each other (pp. 9-10 (“magnets attract one another strongly when perfectly aligned, yet repel when slightly shifted”)). A POSA would have been motivated to combine Verdier and Polymagnet as discussed above with regards to claim 1.

Regarding claims 3 and 5, Verdier in view of Polymagnet teaches the retention and alignment system recited in claims 2 and 4. Polymagnet further teaches wherein each of the at least one first and second precision magnets has at least a second paired section, each section of the pair having a polarity opposite or the same as the polarity of the other second paired section (pp. 6 (see blue vs. red sections in the bottom right figure), 7; Polymagnet’s magnets are rotatable, therefore the magnets can be 

Regarding claim 6, Verdier in view of Polymagnet teaches the retention and alignment system recited in claim 1. Polymagnet further teaches wherein each of the at least one first and second precision magnets has a plurality of paired sections, each section of a pair having one of the same polarity as the other section of the pair or the opposite polarity of the other section of the pair (p. 6 (see blue vs. red sections in the bottom right figure); Polymagnet’s magnets are rotatable, therefore the magnets can be rotated such that each section of a pair has the same or the opposite polarity as the other section of the pair), wherein the polarity of each section of the pair is selectively switchable to the opposite polarity (p. 10 (“The pattern of norths and souths can even be reversed, causing the magnets to repel one another”)) to selectively switch one of the first or second precision magnets from a locked configuration wherein at least a majority of the confronting precision magnet sections attract each other to an unlocked position wherein at least the majority of the confronting precision magnet sections repel 

Regarding claim 7, Verdier in view of Polymagnet teaches the retention and alignment system recited in claim 6. Polymagnet further teaches wherein the polarity of each section is selectively switchable to the opposite polarity by rotating at least one of the first and second precision magnets (pp. 7, 10 (“The pattern of norths and souths can even be reversed, causing the magnets to repel one another”); Polymagnet’s magnets are rotatable, therefore the polarity of the opposing sections may be switched by rotating one of the magnets such that the positions of each section is exchanged). A POSA would have been motivated to combine Verdier and Polymagnet as discussed above with regards to claim 1.

Regarding claim 8, Verdier in view of Polymagnet teaches the retention and alignment system recited in claim 1 and further teaches wherein the at least one first precision magnet comprises a first precision magnet incorporated onto the lower end of the at least one fuel rod, wherein the at least one second precision magnet comprises a second precision magnet incorporated onto the lower nozzle plate, and wherein the first precision magnet and the second precision magnet are configured to axially retain the nuclear fuel rod between the upper and lower nozzles (Verdier, Fig. 4, [0014], [0092]; Polymagnet, pp. 1, 6; Verdier discloses a first retention and alignment component 19 incorporated onto the lower end of the fuel rod 3 and a second retention and alignment component 33 incorporated onto the lower nozzle plate to maintain axial and radial alignment of the fuel rods with respect to the upper and lower nozzles; Polymagnet teaches using precision magnets for maintaining alignment between two structures; therefore the combination of Verdier and Polymagnet teaches the claimed first precision 


Regarding claim 14, Verdier in view of Polymagnet teaches the retention and alignment system recited in claim 1. Verdier further discloses the system further comprising a path (E) for coolant flow along each of the at least one nuclear fuel rod (Fig. 4, [0081]).

Claims 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verdier in view of US Publication No. 2013/0000084 (“Nassar”).

Regarding claim 16, Verdier discloses (see Fig. 4; see also Fig. 6) a retention and alignment system comprising:
an end plug (19), comprising:
	a boss section (the upper portion of end plug 19) configured to operably couple to a fuel rod (3); and
	an end surface (the bottom portion of end plug 19); and
a nozzle plate (23) comprising a surface (59), wherein the end surface is configured to be seated upon the surface of the nozzle plate (Figs. 1, 3, [0083]).

Verdier does not disclose the end surface and nozzle plate comprising magnets. 

Nassar teaches (see Figs. 1, 6b) a magnetic alignment and locking system comprising a first magnet (16) comprising a first polarity, a second magnet (17) comprising a second polarity, wherein the 

A POSA would have been motivated to include the locking mechanism of Nassar in the system of Verdier because Nassar teaches its mechanism is self-actuating, obstructs separation of the coupled components by external forces, and eliminates harsh and unnatural jerking motions required to separate the coupled components ([0002], [0009], [0010]). 

Regarding claims 17-20, Verdier in view of Nassar teaches the retention and alignment system of claim 16 and further teaches wherein the nozzle plate and end plug are configurable between an unlocked configuration and a locked configuration (Verdier, Fig. 4, [0014], [0092]; Nassar, Figs. 9, 13, [0013], [0066], [0070], [0098]-[0100], [0107]-[0108]; Verdier teaches its fuel rods and end plugs are axially and radially constrained; Nassar teaches a magnetic locking mechanism wherein when the first magnet confronts the fourth magnet and the second magnet confronts the third magnet (Fig. 3), the magnets repel each other and are in an unlocked configuration (Fig. 13), and when the first magnet confronts the third magnet and the second magnet confronts the fourth magnet (Fig. 1), the magnets attract each other and are in a locked configuration (Fig. 9); therefore the combination of Verdier and Nassar teaches the end plug is rotatable to transition the end plug and nozzle plate between an unlocked configuration, when the magnets of the same polarity are confronting each other and therefore are not aligned, and a locked configuration, when the magnets of the opposite polarity are 

Regarding claim 21, Verdier discloses (see Fig. 4; see also Fig. 6) a retention and alignment system, comprising:
an end plug (19), comprising:
	a boss section (the upper portion of end plug 19) configured to operably couple to a fuel rod (3); and
	an end surface (the bottom portion of end plug 19) configured to be seated on a surface (59) of a nozzle plate (23) (Figs. 1, 3).

Verdier does not disclose the end surface and nozzle plate comprising magnets. 

Nassar teaches (see Figs. 20-22, 24b) a magnetic alignment and locking system comprising a first pair of magnets comprising a first polarity (grey magnets of magnet 66), a second pair of magnets comprising a second polarity (white magnets of magnet 66), wherein the second polarity is opposite the first polarity and the first and second magnet are located on an end surface of a first component (63), a third magnet (white magnets of magnet 65) comprising the second polarity, and a fourth magnet (grey magnets of magnet 65) comprising the first polarity, wherein the third and fourth magnet are located on a surface of a second component (68) which is configured to interface with the end surface of the first component ([0131]-[0132]), wherein the first pair of magnets is configured to magnetically couple to the third pair of magnets and wherein the second pair of magnets is configured to magnetically couple to the fourth pair of magnets ([0135]).

. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINNEY KIL whose telephone number is (571)272-3191.  The examiner can normally be reached on Mon - Thu 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.K./Examiner, Art Unit 3646                                              

/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646                                                                                                                                                                                                                                                                                                                                                                  


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 A color copy can be found at http://www.polymagnet.com/media/Polymagnet-White-Paper-3-Smart-Magnets-for-Precision-Alignment.pdf